DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on June 21, 2019 has been entered. Claims 1-23 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 12-14, 16-19, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franciscus et al. [US 20080138623 A1, hereafter Franciscus] in view of Sakai et al. [US 6169316 B1, hereafter Sakai].
As per Claims 1 and 19, Franciscus teaches a lithographic apparatus (See fig. 1) comprising an object (sensor), the object comprising: 

an upper layer GL; and 
an intermediate layer ML between the upper layer and the substrate or between the upper laver and a lower layer on the substrate when on the substrate (See fig. 6, Para 84-95 wherein a lower layer is labeled Si).
 Franciscus does not explicitly teach a bond strength between the intermediate layer and the substrate or between the intermediate layer and the lower layer when on the substrate, is greater than a bond strength between the intermediate layer, and the upper layers and the intermediate layer has a Young's Modulus and/or a Poisson ratio within 20% of that of the upper layer.
Sakai teaches a semiconductor chip is fixed to an inside bottom wall of a package to define a specific space between a side wall thereof and a side wall of the package, and a first adhesive having a first Young's modulus of equal to or less than 1.times.10.sup.4 Pa is disposed between the semiconductor chip and the inside bottom wall of the package. Further, a second adhesive having a second Young's modulus of equal to or larger than 1.times.10.sup.6 Pa is disposed in the specific space to contact the semiconductor chip and the package (Column 1 lines 39-49).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a bond strength as claimed in order to produce a desired device.
As per Claim 4, Franciscus in view of Sakai teaches the lithographic apparatus of claim 1, wherein the intermediate layer comprises a glass (Franciscus Para 58).
As per Claim 12, Franciscus in view of Sakai teaches the lithographic apparatus of claim 1, wherein the intermediate layer is a layer reflective of visible radiation and near infrared radiation (See Franciscus Para 62).
As per Claims 13 and 22, Franciscus in view of Sakai teaches the lithographic apparatus of claim 1, comprising at least one patterned layer formed on the substrate, the patterned layer comprising a pattern of through holes and/or steps formed therein, wherein the upper layer and intermediate layer are formed on the at least one patterned layer (See Franciscus fig. 6).
As per Claim 14, Franciscus in view of Sakai teaches the lithographic apparatus of claim 1, wherein the upper layer comprises an inorganic polymer (Franciscus Para 58, wherein SiO2).
As per Claims 16 and 17, Franciscus in view of Sakai teaches the lithographic apparatus of claim 1.
Franciscus in view of Sakai does not explicitly teach wherein the bond strength of the intermediate layer to the substrate or to the lower layer when on the substrate, is greater than a bond strength between the material of the upper layer and the material of the substrate or of the lower layer when on the substrate.
However, Sakai teaches a semiconductor chip is fixed to an inside bottom wall of a package to define a specific space between a side wall thereof and a side wall of the package, and a first adhesive having a first Young's modulus of equal to or less than 1.times.10.sup.4 Pa is disposed between the semiconductor chip and the inside bottom wall of the package. Further, a second adhesive having a second Young's modulus of 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a bond strength as claimed in order to produce a desired device.
As per Claims 18 and 23, Franciscus in view of Sakai teaches the lithographic apparatus of claim 1, wherein the object is a sensor component (Franciscus Para 14).

Claims 2, 3, 5-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franciscus in view of Sakai as applied in claims 1 and 19 above, further in view of Pozvonkov et al. [US 20160149249 A1, hereafter Pozvonkov].
As per Claims 2 and 20, Franciscus in view of Sakai teaches the lithographic apparatus of claim 1.
Franciscus in view of Sakai does not explicitly teach wherein the intermediate layer is comprised of a plurality of sub-layers.
Pozvonkov teaches wherein the intermediate layer is comprised of a plurality of sub-layers (See fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a plurality of sub-layers as claimed in order to accommodate the desired stack in a suitable manner.
As per Claim 3, Franciscus in view of Sakai and Daamen teaches the lithographic apparatus of claim 2.
Franciscus in view of Sakai and Daamen does not explicitly teach wherein one of the plurality of sub-layers comprises SiO2 and GeO2 or co-deposited SiO2 and GeO2.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the elements of sub-layers as claimed in order to produce an enhanced performance.
As per Claim 5, Franciscus in view of Sakai teaches the lithographic apparatus of claim 4.
Franciscus in view of Sakai does not explicitly teach wherein the glass is one or more selected from the group: boro-silicate glass, boro-phospho-silicate glass, and/or fluoride glass.
Pozvonkov teaches wherein the glass is one or more selected from the group: boro-silicate glass, boro-phospho-silicate glass, and/or fluoride glass (Para 61).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the elements of sub-layers as claimed in order to produce an enhanced performance.
As per Claim 6, Franciscus in view of Sakai teaches the lithographic apparatus of claim 1.
Franciscus in view of Sakai does not explicitly teach wherein the intermediate layer comprises co-deposited at least one selected from Al2O3, Y203, B203, La203, and/or ZrO2,and at least one selected from GeO2 and/or SiO2.
Pozvonkov teaches wherein the intermediate layer comprises co-deposited at least one selected from Al2O3, Y203, B203, La203, and/or ZrO2,and at least one selected from GeO2 and/or SiO2 (Para 54 and 55).

As per Claims 7-9, Franciscus in view of Sakai teaches the lithographic apparatus of claim 1.
Franciscus in view of Sakai does not explicitly teach wherein the intermediate layer comprises amorphous TiO2.
Pozvonkov teaches wherein the intermediate layer comprises amorphous TiO2 (Para 54 and 55).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the elements of sub-layers as claimed in order to produce an enhanced performance.
As per Claims 10 and 11, Franciscus in view of Sakai teaches the lithographic apparatus of claim 1.
Franciscus in view of Sakai does not explicitly teach wherein the intermediate layer comprises a transparent and chemically robust oxide.
Pozvonkov teaches wherein the intermediate layer comprises a transparent and chemically robust oxide (Para 37 and 45).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the claimed elements in order to produce an enhanced performance.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franciscus in view of Sakai as applied in claims 1 above, further in view of Hsieh et al. [US 20150041985 A1, hereafter Hsieh].
As per Claim 15, Franciscus in view of Sakai teaches the lithographic apparatus of claim 14.
Franciscus in view of Sakai does not explicitly teach wherein the inorganic polymer has a Young's modulus in the range of 30-70 GPa and Poisson ratio in the range of 0.15-0.25.
Hsieh teaches the material selected for insulating layer 132 includes a Young's modulus of 10 GPa, a Poisson's ratio of 0.16 (Para 42).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the claimed elements in order to absorb a greater amount of stress.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882